The Recorder told the jury “ where stolen property is “ found in the possession of the prisoner, and he is unable “or refuses to "give a satisfactory account how he came “ in possession of it, and proves no good character, “ is always taken as evidence of his guilt.” Preston . , " , was convicted.
Note.—This rule, upon the first view of it, may seem to savour of oppression and cruelty ; but upon a closer inspection it will appear otherwise, When it is considered that every man can give some plausible account how he came by the stolen goods, or at least can, or ought to, prove a good character, which will take the case out of the operation of the rule, it cannot be considered cruel, but, on the contrary one founded 'on the strict and unvariable principles of criminal justice.
The law upon this subject was formerly much more severe than it is at .present. Before the statute of Edward III. a thief taken in the main- or (that is with the goods upon him) might be brought into court, charged, arraigned, and tried, without the process ofindictment.